—In a child custody proceeding pursuant to Family Court Act article 6, the mother appeals from an order of the Family Court, Westchester County (Tolbert, J.), entered June 23, 1998, which granted permanent custody to the father.
Ordered that the order is affirmed, with costs.
Contrary to the mother’s contention, there was a sound and substantial basis for the Family Court’s determination (see, Matter of Krebsbach v Gallagher, 181 AD2d 363; Gage v Gage, 167 AD2d 332). Therefore, we decline to substitute our discretion for that of the Family Court.
The mother’s remaining contentions are without merit. O’Brien, J. P., Pizzuto, Joy and Goldstein, JJ., concur.